Exhibit 16.1 Letter on change of certifying accountant Stan J.H. Lee, CPA 2160 North Central Rd, Suite 209 * Fort Lee * NJ 07024 P.O. Box 436402 * San Diego * CA * 92143-6402 619-623-7799 Fax 619-564-3408 E-mail) stan2u@gmail.com August 22, 2012 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Ladies and Gentlemen: The firm of Stan J.H. Lee, CPA (Stan Lee) was previously principal accountant for China Liaoning Dingxu Ecological Agriculture Development, Inc. (the "Company") and reported on the financial statements of the Company for the years ended December 31, 2011 and 2010 . We have read the Company's statements included under Item 4.01 of its Form 8-K dated August 22 , 2012, and agree with such statements. Very truly yours, Stan J.H. Lee, CPA August 22, 2012 Fort Lee, NJ
